Title: To James Madison from Peter Francis Fauche, 29 January 1809
From: Fauche, Peter Francis
To: Madison, James



May it Please Your Excellency
Gothenburg 29th. January 1809.

The Situation of Consul for the United States of America in Gothenburg being vacant by the decease of the late Mr. David Airth, I humbly beg to address myself to Your Excellency in order to obtain, by his favour, that honorable Office, for the functions of which, if I do not possess the qualifications required, I can at least promise that zeal which my admiration for a Country and a Government, So justly revered by all Nations, inspires me with.
Although by birth a foreigner, my name is not altogether unknown to the United States, where I am fortunate enough to possess an elder Brother, Mr. Jonas Samuel Fauche, residing at Greensborough in Georgia, who for a Score of years, has been invested with a distinguished employment on the Staff of the Militia of Georgia.  This Relation, by a correspondence during Twenty years, has not failed to infuse to his nearest that attachment which the heart feels for a Country of which it receives marks of Affection.  If then, Sentiments of respect and attachment, Can pave the way to the protection of Your Excellency, those I share with my Brother towards his adopted Country will, I am confident justify my hopes of Success in the present application, the more So as I can assure Your Excellency, that never were Sentiments more real, more sincere.
Born at Neuchatel in Switzerland and 45 years old, my vocation has been that of commerce ever Since the age of 19.  For this branch I had at first a decided taste, but by inclination I embraced in my ideas more the general System of commerce than I fixed them to any particular Study.  I am inclined to think this propensity would not be useless in the exercise of the Office I now solicit.
With this view I imagined, that an Exposé framed on the commercial Situation of this place would be useful, and I have accordingly devoted my time to this object.  The Small Essay, of which I take the liberty to Solicit Your Excellency’s Acceptance, has met with the approbation of our Merchants, and His Majesty the King of Sweden has been pleased to Signify his concurrence.  This Sketch is hardly the Sumary of the work it indicates, and I would be greatly encouraged in my undertaking if Your Excellency pronounced it useful to the commerce of the United States.  I have ventured to anticipate the assent of our gracious Sovereign to the Step I presume to take with Your Excellency, and annexed I beg to transmit the answer which His Majesty has condescended to signify to me through the medium of His Secretary, Baron de Wetterstedt.
"J’ai eu l’honneur de recevoir votre lettre, Monsieur, & je m’empresse de vous prevenir que le Roi ne donne pas de recommendations particulières pour les places du genre de celles à laquelle vous aspirés, afin d’éviter toute nécessité de montrer une réciprocité, qui souvent ne pourrait pas être conforme aux intentions de Sa Majesté.  Elle vous connaît assés assez, Monsieur, & sous un point de vue trop favorable, pour ne pas reçevoir avec Satisfaction la nouvelle de tout ce qui pourra vous arriver d’heureux, et le projet que vous avés de vous fixer dans Ses Etats ne peut manquer de lui être agréable."
I have had the honor to receive your letter, Sir, & I hasten to inform you that the King does not give individual recommendations for places of the kind to which you aspire, in order to avoid any necessity of a reciprocity, which often might not accord with His Majesty’s intentions.  His Majesty knows you well enough, Sir, & in a point of view too favorable not to receive with Satisfaction the news of anything fortunate that may happen for you, and the project which you have of locating in His States cannot fail to be agreeable to him.
I think it my duty to convey to Your Excellency some information respecting my fortune, feeling that the Situation for which I am a Candidate, can hardly be confided but to a person whose means correspond with an employment of that Nature.  I cannot boast of riches, but I am independant.  Having established a mercantile House in this place, in which my Son’s maternal fortune is invested, I am the more enabled to devote my time exclusively to the functions of my Office, and give free exercise to my zeal under the enlightened direction of my Chiefs.  I have the honor to be with great respect Your Excellency’s, Most Obedient & Most humble Servant

Peter Francis Fauche

